    Case 1:18-cv-04921-ARR-RML Document 12 Filed 11/07/18 Page 1 of 3 PageID #: 32

                                                                                          BARSHAY SANDERS PLLC

BARSHAY SANDERS                                      PLLC
                                                                                             COUNSELORS AT LAW
                                                                                 100 GARDEN CITY PLAZA, SUITE 500
                                                                                     GARDEN CITY, NEW YORK 11530
ATTORNEYS & COUNSELORS AT LAW                                                                      T: 516-203-7600
                                                                                                   F: 516-281-7601
                                                                                       WWW.BARSHAYSANDERS.COM




                                                             November 7, 2018

     VIA ECF
     Hon. Allyne R. Ross, U.S.D.J.
     U.S. District Court, Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

                     Re:     Williams v. Waypoint Resource Group, LLC
                                    Docket No.: 1:18-cv-04921-ARR-RML

     Dear Judge Ross:

            This office represents Plaintiff Shana Williams (“Plaintiff”) in the above-referenced action,
     and we submit this letter in response and in opposition to Defendant’s letter requesting a pre-
     motion conference for the purpose of being granted leave to file a motion to dismiss the Complaint
     pursuant to Fed. R. Civ. Pro. 12(b)(6). Defendant’s letter filed as Dkt. No. 11.

             Plaintiff commenced this action following her receipt of a collection letter from Defendant,
     dated May 14, 2018, through which Defendant was attempting to collect a debt allegedly owed by
     Plaintiff to an entity identified in the collection letter solely as “Verizon.” Defendant does not
     dispute this fact or the contents of its letter (nor could it in seeking to make such a motion). Instead,
     in seeking leave to file a motion to dismiss, Defendant advances essentially two points. First, that
     it identified “Verizon” as the “original creditor” in the header of the letter and, second, that it
     identified itself as the debt collector within the body of the letter.

             Defendant’s argument is premised on the fact that the introductory sentence in its letter
     advises that the “notice [is being sent] regarding your account with Verizon ... [and that] Verizon
     has placed your account with us for collections. To this end, Defendant argues that the least
     sophisticated consumer could not be confused as to the fact that Verizon is the creditor to whom
     the alleged debt is owed. Defendant’s argument entirely misses the mark and, therefore, any
     motion to dismiss would be futile. As such, the Court should deny Defendant’s request to make
     such a motion.

             The fundamental flaw in Defendant’s argument is that it is not the quantity of references
     to Verizon in the collection letter, it is the quality of those references. That is particularly so in
     this case, because there are ninety-one (91) disparate entities registered in New York which can
     be identified as “Verizon.”

            To this end, the putative basis of Defendant’s argument is misplaced, to the extent that it
     seeks to respond to an argument not made by Plaintiff. More specifically, it is not Plaintiff’s
     contention that Defendant was required to use its client’s “full legal name” in the collection letter.
    Case 1:18-cv-04921-ARR-RML Document 12 Filed 11/07/18 Page 2 of 3 PageID #: 33


BARSHAY SANDERS                                     PLLC

ATTORNEYS & COUNSELORS AT LAW                                                                       PAGE 2


     Instead, the Complaint states that the collection letter was required to identify the alleged creditor
     with sufficient particularity so as to be understandable by the least sophisticated consumer.

             Here, if we are to assume arguendo that the entity identified solely as “Verizon” is the
     company which runs many television commercials in this area—an inference that Plaintiff does
     not make or concede at this time—it does not help Defendant. That is because popular services
     offered by entities identifying themselves by the name “Verizon” include (but are not limited to):
     (i) traditional “land line” telephone services; (ii) wireless telephone services; (iii) internet
     connection services (iv) “FiOS” branded television services, (v) VOIP services; (vi) the popular
     “redbox” movie rental automated kiosks, among other products and/or services); as well as others
     which may or may not have anything at all to do with these legally separate “Verizon” entities.

             In light of the above, while the Court must find that the least sophisticated consumer “is
     neither irrational nor a dolt” (Campbell v. MBI Associates, Inc., 98 F.Supp.3d 568, 577-78
     (E.D.N.Y. 2015) (quoting Ellis v. Solomon and Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 2010)),
     the Court must also recognize that the least sophisticated consumer possesses little more than “a
     rudimentary amount of information” about the world around her. Quinteros v. MBI Associates,
     Inc., 999 F. Supp. 2d 434, 437 (E.D.N.Y. 2014) (quoting Clomon v. Jackson, 988 F.2d 1314, 1320
     (2d Cir. 1993)).

             If the Court is to apply these standards objectively, as it must in the Rule 12(b)(6) context,
     it must come to the conclusion that motion contemplated by Defendant would be futile. That is
     because the Court could not rule in Defendant’s favor without accepting the unstated premise in
     Defendant’s application—that being there is only one entity commonly known as “Verizon” and/or
     that Plaintiff had only one debt owed to any entity identifying itself solely as “Verizon.” As
     Defendant’s motion could not succeed absent any such conclusion, which requires this Honorable
     Court to deteremine facts dehors the record, the contemplated motion could not possibly succeed
     on this record.

            Notwithstanding the foregoing, Defendant avers that it should be entitled to dismissal of
     the Complaint upon Your Honor’s decision in Talyor v. MRS BPO, LLC, No.
     217CV01733ARRRER, 2017 WL 2861785 (E.D.N.Y. July 5, 2017) and/or Judge Cogan’s
     decision in Goldstein v. Diversified Adjustment Serv., Inc., 2017 WL 5592683 (E.D.N.Y. Nov. 20,
     2017). Neither of these decisions helps Defendant.

            In Taylor, the primary issue before the Court was that the header of the letter stated “re:
     Chase Bank USA, N.A. (“Chase”), but did not identify Chase by the designation “creditor.” In
     finding that there were no “magic words or specific phrases [needed] to meet the strictures of
     §1692e,” Your Honor held that the letter sufficiently identified Chase as the creditor.

             Similarly, in Goldstein, Judge Cogan granted the defendant’s motion for judgment on the
     pleadings finding that identifying a creditor only as “SPRINT” would not leave the least
     sophisticated consumer confused. In reaching this conclusion, Judge Cogan cited Judge
     Gardephe’s unpublished decision in Hernandez v. Prof’l Claims Bureau, Inc. (S.D.N.Y., 16-cv-
     06849-PGG) with approval, holding that where a collection letter ‘repeats the name of the creditor
    Case 1:18-cv-04921-ARR-RML Document 12 Filed 11/07/18 Page 3 of 3 PageID #: 34


BARSHAY SANDERS                                     PLLC

ATTORNEYS & COUNSELORS AT LAW                                                                        PAGE 3


     multiple times, the least sophisticated consumer would not be confused as to the identity of the
     creditor, even if the word “creditor” is not used.

              Here, the letter identifies “Verizon” as the “original creditor.” Accordingly, the designation
     is not the issue. Instead, it is whether the least sophisticated consumer would be able to discern
     which entity on the 91 aforementioned entities is meant by “Verizon” alone. While Defendant
     argues that a creditor is permitted to use its “commonly used businesses name” in a collection
     letter, that does not answer the question. Rather the inquiry here focuses on whether the use of
     such name can cause the least sophisticated consumer confusion as to the true owner of the debt.
     In a case directly on point, the Honorable Leonard D. Wexler1 held that identifying a creditor only
     as “Verizon” was insufficient for purposes of applying §1692g, given the many different Verizon
     entities registered to do business in the State of New York. See e.g. Beltrez v. Credit Collection
     Services, Inc., No. 14-cv-7303 (LDW)(AKT) (E.D.N.Y. November 15, 2015). See also Guarsci
     v. MRS BPO, LLC, No. 17-cv-03679 (SJF)(ARL) (E.D.N.Y. October 24, 2017) (“There is nothing
     in the Collection Letter which would allow the least sophisticated consumer to determine which
     Verizon entity is the creditor.”) Copies of Beltrez and Guarsci are attached hereto as “Exhibits
     1” and “2,” respectively.)

              Simply stated, Defendant could have qualified the reference to the putative creditor by
     identifying it as “Verizon FiOS,” “Verizon Wireless,” Verizon RedBox,” or otherwise qualifying
     the naked reference to “Verizon” so as to alert the least sophisticated consumer as to the origin of
     the debt, but, it did not. Therefore, the Court should not allow Defendant to escape the strict
     liability mandates of the FDCPA by asking the Court to excuse its own laziness in drafting a
     collection letter or, otherwise, accepting the a fortiori circular reasoning that “everyone knows
     Verizon is Verizon...”

             For all these reasons, it is respectfully requested that the Court deny Defendant leave to file
     a motion to dismiss insofar as any such motion would clearly be futile and, therefore, would not
     only waste judicial resources, it would needlessly delay the prosecution of this case while
     increasing the costs of same to all parties.


                                                            Respectfully submitted,


                                                            _/s/_David M. Barshay
                                                            David M. Barshay


     cc:    All counsel (via ECF)




     1      ‫לברכה זיכרונו‬
